           Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

BRENDA ORTIZ,                                       )
                                                    )       Civil Action No.
     Plaintiff,                                     )       1:18-cv-03401-AT
v.                                                  )
                                                    )       JURY TRIAL DEMANDED
INTEGRITY MEDICAL SERVICES,                         )
LLC, CHRISTOPHER DRESKA, and                        )
LANCE CUTSFORTH,                                    )
                                                    )
     Defendants.                                    )

__________________________________


                  SECOND AMENDED COMPLAINT FOR DAMAGES

        COMES NOW, Brenda Ortiz (“Plaintiff”), and files this Complaint against

Defendants Integrity Medical Services, LLC (“Defendant IMS”)1, Christopher

Dreska, (“Defendant Dreska”) and Lance Cutsforth (“Defendant Cutsforth”)

(Defendant IMS, Defendant Dreska, and Defendant Cutsforth collectively referred

to as “Defendants”), and shows the following:




1
  As noted in the Suggestion of Bankruptcy filed by Plaintiff on December 4, 2018 [Doc. 13],
Defendant IMS has filed for bankruptcy. Therefore, an automatic stay is currently in place with
respect to Defendant IMS only. This Second Amended Complaint is not intended to be
construed as further action against Defendant IMS. Until further notice, Plaintiff is not seeking
relief against Defendant IMS during the pendency of the bankruptcy stay.
         Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 2 of 8




                           I.     Nature of Complaint

                                         1.

      Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                         2.

      This action seeks declaratory relief, liquidated and actual damages, along

with attorney’s fees and costs, for Defendants’ failure to pay federally mandated

overtime wages to Plaintiff in violation of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”) during Plaintiff’s

employment with Defendants.

                          II.   Jurisdiction and Venue

                                         3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §216(b), and

28 U.S.C. §1331.

                                         4.

      Defendant IMS is a Wyoming limited liability company, resides in this

district, and maintains its principle office in the district. Defendants Dreska and

Cutsforth are owners of Defendant IMS and reside in this state. Plaintiff submits




                                         2
         Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 3 of 8




herself to jurisdiction in this Court. Venue is present in this jurisdiction pursuant to

28 U.S.C. § 1391.

                              III.   Parties and Facts

                                           5.

      Plaintiff is a resident of the State of Georgia.

                                           6.

      Plaintiff was employed by Defendants as a “medical assistant” from

September 18, 2017 to June 5, 2018.

                                           7.

      Plaintiff was an “employee” of Defendants, as that term has been defined by

the FLSA.

                                           8.

      While employed by Defendants as a medical assistant, Plaintiff’s primary

duty was the performance of non-exempt work, specifically manual tasks involved

in providing medical care.

                                          10.

      Defendants are “employers” as that term has been defined by the FLSA.




                                           3
         Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 4 of 8




                                       11.

      During her employment with Defendants, Plaintiff regularly worked an

amount of time that was more than 40 hours in given workweeks and was not paid

the overtime wage differential for hours she worked over 40.

                                       12.

      Defendant IMS is a private employer engaged in interstate commerce, and

its gross revenues exceed $500,000 per year.

                                       13.

       Plaintiff provided medical services at the place of employment for other

employees who are engaged in commerce. Plaintiff was individually covered under

the FLSA.

                                       14.

      Defendants knew or had reason to know that Plaintiff worked in excess of 40

hours in workweeks without overtime compensation for hours she worked in

excess of 40.

                                       15.

      During her employment with Defendants as a medical assistant, Plaintiff was

paid on a salary basis and not paid overtime compensation for hours she worked in

excess of 40 in workweeks.

                                        4
             Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 5 of 8




                                         16.

       Defendants are governed by and subject to the FLSA.

                                         17.

       Defendants failed to pay Plaintiff the overtime wage differential required by

the FLSA, 29 U.S.C. §207 on occasions that Plaintiff worked over 40 hours in a

workweek.

                                         18.

       Defendants Dreska and Cutsforth are involved in the day-to-day operations

of and have substantial operational control over Defendant IMS, including, without

limitation, the policies governing individuals employed in the same capacity as

Plaintiff.

                                         19.

       Defendants Dreska and Cutsforth exert substantial control over Defendant

IMS’s compliance with the FLSA.

                                         20.

       Defendants Dreska and Cutsforth have the power to hire and fire employees,

including, without limitation, individuals employed by Defendant IMS in the same

capacity as Plaintiff.




                                          5
             Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 6 of 8




                                           21.

       Defendants Dreska and Cutsforth control employee work schedules or

conditions of employment including, without limitation, the schedules and

conditions for individuals employed by Defendant IMS in the same capacity as

Plaintiff.

                                           22.

       Defendants Dreska and Cutsforth determine the rate and method of payment

for employees including, without limitation, individuals employed by Defendant

IMS in the same capacity as Plaintiff.


                                         Count I

                     Violations of the Fair Labor Standards Act.

                                           23.

       Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                           24.

       Defendants have violated the FLSA, 29 U.S.C. §207, by failing to pay

overtime wages for time that Plaintiff worked in excess of 40 hours in given

workweeks.
                                            6
          Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 7 of 8




                                              25.

       Pursuant to the FLSA, 29 U.S.C. §216, Plaintiff brings this lawsuit to

recover unpaid overtime wages, liquidated damages in an equal amount, attorneys’

fees, and the costs of this litigation.

                                              26.

       Defendants knew or showed reckless disregard for the fact their actions,

policies, and/or omissions violated the FLSA.

                                  IV.     Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that this Court2:

       (A)     Grant Plaintiff a trial by jury as to all triable issues of fact;

       (B)     Enter judgment awarding Plaintiff unpaid wages pursuant to the

               FLSA, 29 U.S.C. §207, liquidated damages as provided by 29 U.S.C.

               §216, pre-judgment interest on unpaid wages pursuant to 29 U.S.C.

               §216, and court costs, expert witness fees, reasonable attorneys’ fees

               as provided by 29 U.S.C. §216, and all other remedies allowed under

               the FLSA; and,




2
 This Prayer for Relief should not be interpreted as seeking further relief against Defendant IMS
during the pendency of the bankruptcy stay with respect to Defendant IMS. See supra, footnote
1.

                                                7
        Case 1:18-cv-03401-AT Document 21 Filed 01/10/19 Page 8 of 8




     (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

           violated;

     (D)   Permit Plaintiff to amend her Complaint to add state law claims if

           necessary;

     (E)   Award Plaintiff such further and additional relief as may be just and

           appropriate.

           This 10th day of December 2018.

                                    BARRETT & FARAHANY

                                    /s/ Benjamin A. Stark
                                    V. Severin Roberts
                                    Georgia Bar No. 940504
                                    Benjamin A. Stark
                                    Georgia Bar No. 601867
                                    Attorneys for Brenda Ortiz

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120 (phone)
(404) 214-0125 (facsimile)
severin@justiceatwork.com
bstark@justiceatwork.com




                                       8
